Citation Nr: 1526815	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 2008, for the grant of service connection for a right knee disability, to include whether there was clear and unmistakable error (CUE) in an April 2007 rating decision that denied service connection for a right knee disability.

2.   Entitlement to an initial disability rating greater than 10 percent for the right knee lateral meniscal tear.

3.  Entitlement to payment of additional compensation benefits for the Veteran's spouse.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2011, the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge.  In September 2011, this judge remanded the above matters for issuance of a statement of the case (SOC).  The Board notes that the Veterans Law Judge who conducted the March 2011 hearing has since retired and is no longer employed by the Board.  In June 2014, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings has been associated with the electronic claims file.

The Board also notes that in March 2013, the Veteran withdrew his claim for payment of additional compensation benefits for his spouse.  However, in his June 2014 Videoconference hearing, the Veteran provided testimony in support of this issue.  Given that the Veteran has now clearly expressed a desire to pursue this issue on appeal and the Board has accepted testimony on this issue, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Board notes that a VA examination for the right knee has been added to the electronic claims folder following the most recent supplemental statement of the case (SSOC) in October 2012.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

The Virtual VA paperless claims processing system contains VA treatment records dated from April 2010 to June 2010, the transcript from the June 2014 Videoconference hearing, and a VA joints examination dated in February 2015.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a notice of disagreement dated in March 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issues of entitlement to an initial increased rating for the right knee disability; entitlement to payment of additional compensation benefits for the Veteran's spouse; and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO denied service connection for a right knee disability.

2.  The record does not establish that the correct pertinent facts, as they were known on April 2007, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the service connection claim for a right knee disability would have been manifestly different but for the error. 

3.  VA received the Veteran's claim to reopen service connection for a right knee disability on August 6, 2008. 


CONCLUSIONS OF LAW

1.  The April 2007 RO decision is final as to the claim for service connection for a right knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  The April 2007 rating decision denying service connection for a right knee disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.303 (1997); 38 C.F.R. § 3.105 (2014).

3.  The criteria for an effective date earlier than August 6, 2008, for the grant of service connection for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2)(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to initial adjudication, a letter dated in August 2008 satisfied the duty to notify provisions with regard to the Veteran's claim for entitlement to service connection for a right knee disability.  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

As to the claim of CUE, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this matter.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). Therefore, further discussion of the VCAA is not warranted with respect to this matter.

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

      Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  With respect to the claim for an earlier effective date, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claims depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  CUE and Earlier Effective Date 

The Veteran contends that there is clear and unmistakable error in the April 10, 2007, rating decision that denied service connection for a right knee disability.  He maintains that he injured his right knee lateral meniscus in service and was ultimately discharged for this injury.  He argues that, in finding there was no objective evidence of permanent worsening of a pre-existing condition in order to establish service connection by aggravation, the RO incorrectly found that the injury in service to the right lateral meniscus was the same as the pre-existing injury to the right medial meniscus.  In other words, he seeks an effective date earlier than August 6, 2008, for the grant of service connection for his right knee disability.  His appeal encompasses two intertwined issues with regard to the right knee disability.  First, whether there was CUE in an earlier decision (April 2007 rating decision) denying the same claim.  Second, whether an effective date is assignable based on the date of claim, pursuant to 38 C.F.R. § 3.400.

Although related, the Board will address these two issues separately.

      CUE

The Veteran asserts that there was CUE in the April 10, 2007, rating decision that denied service connection for a right knee disability.  He did not appeal that decision, and does not now assert that he did.  Thus, it is considered final, although it may be reversed if found to be based upon CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014). 

Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014). 

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wants to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey at 384.

The law and regulations in effect at the time of the April 2007 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (2007).  They also provided that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In sum, the law and regulations governing service connection are virtually the same now as they were in 2007. 

In viewing the evidence of record in April 2007 in conjunction with the pertinent laws and regulations in effect at that time, the Board finds that there was a basis for the denial of service connection.  In sum, the Veteran submitted a claim of service connection for a right knee disability in October 2006.  In December 2006, the RO sent the Veteran a letter requesting evidence showing that the Veteran's right knee disability existed from service to the present.  The Veteran did not respond to the RO's request or submit any evidence in support of his claim for service connection.  In an April 2007 rating decision, the RO denied entitlement to service connection for a right knee injury.  The RO explained that the Veteran's service treatment records showed that the Veteran sustained an injury to his right knee prior to service in 1974.  The service treatment records showed that the Veteran underwent a right medial meniscectomy and did well until October 1980.  An arthrogram in October 1981 revealed a torn lateral meniscus.  The examining physician noted that, on further discussion with the Veteran, the right knee problem preceded enlistment.  The Veteran was subsequently discharged from service due to his right knee disability.  The RO explained that the Veteran failed to indicate that any treatment reports existed for the torn lateral meniscus of the right knee in reply to the VA request for evidence.  The RO therefore found that the evidence of record showed that the Veteran's right knee disability existed prior to service, and there was no evidence that the condition permanently worsened as a result of service.

The Veteran has not identified any evidence that the RO failed to address in connection with the rating decision in April 2007.  Rather, the Veteran essentially argues that the RO incorrectly found that the injury to the right knee in service was the same as the injury to the right knee that existed prior to service.  Specifically, the Veteran noted that his preexisting right knee injury consisted of a torn medial meniscus.  He explained that at the time of his entry into service, his knees were fine.  The Veteran explained that following basic training, he tore his right knee lateral meniscus, which led to his formal medical discharge.  The Veteran contends that the April 2007 rating decision, which denied service connection for a right knee disability by finding that the Veteran's right knee disability existed prior to service and there was no evidence that the condition permanently worsened as a result of service, was mistakenly premised on the belief that the Veteran's right knee torn lateral meniscus existed prior to service.  The Veteran has further argued that he should have been provided an examination in conjunction with his 2006 claim for service connection for a right knee disability. 

To the extent that the Veteran asserts that the RO failed to correctly interpret the evidence at that time, such an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Notwithstanding this finding, it is also not clear that the result would have been manifestly different if those distinctions were expressly identified in the April 2007 rating decision.  In all material respects, the law in effect at the time of the April 2007 rating decision was the same as it is at present with regard to evidence demonstrating a current disability.  See 38 C.F.R. § 3.303 (2007).  The evidence of record in April 2007; however, did not undebatably establish a current right knee disability caused or aggravated by an injury, event, or disease during his military service.  The evidence also did not undebatably establish that the Veteran's preexisting right knee disability was permanently worsened as a result of service.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection.

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  As indicated above, the medical evidence of record at the time of the April 2007 rating decision did not demonstrate a current right knee disability related to or permanently worsened by the Veteran's service.

Certainly, the evidence developed in the intervening years, namely the July 2009 VA examination finding that the Veteran's current right knee disability was related to a right knee lateral meniscus tear during service which was separate from the preexisting right knee disability, establishes that the Veteran's current right knee disability was related to his active duty service.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case."  Russell, supra.  In other words, merely because the July 2009 VA examiner determined that the Veteran's currently diagnosed right knee disability was a separate disability from his preexisting right knee disability, and was therefore related to his active duty service, does not mean that CUE existed in the earlier decision. 

The Board is sympathetic to the arguments submitted by the Veteran supporting his CUE claim.  However, the Veteran's arguments do not support a finding of CUE in the April 2007 rating decision.  As such, although the Veteran has submitted detailed arguments in support of his claim, these cannot be used to support legal entitlement to the benefit sought on appeal. 

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the April 2007 rating decision which denied service connection for a right knee disability.  The Veteran's claim is therefore denied.

      Earlier Effective Date

The Veteran seeks an effective date earlier than August 6, 2008, for the grant of service connection for his right knee lateral meniscal tear. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2014).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r) (2014).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2014).

As noted above, service connection for the right knee lateral meniscal tear was awarded in a October 2010 rating decision.  A 10 percent rating was assigned, effective August 6, 2008.  The Veteran has appealed the effective date for the grant of service connection.  Based upon complete review of the evidence on file, and for the reasons and bases expressed immediately below, the Board finds that the Veteran is not entitled to an effective date earlier than August 6, 2008, for the grant of service connection for the right knee lateral meniscal tear. 

As has been discussed in the legal criteria section above, the assignment of an effective date for service connection is in essence governed by the date of filing a claim with VA.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

By way of background, the Veteran first filed his claim for service connection for a right knee disability in August 2006.  The RO denied service connection for a right knee disability in an April 2007 rating decision.  The Veteran did not appeal this denial, and the April 2007 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2014). 

In light of this final decision, the Board's inquiry is therefore limited by operation of law as to whether the Veteran filed a claim of entitlement to service connection for a right knee disability after the April 10, 2007, decision and before the current effective date of the award in question, August 6, 2008. 

VA received the Veteran's most recent claim to reopen his previously denied service connection claim for a back disability on August 6, 2008.  In an October 2008 rating decision, the RO denied to reopen the claim for entitlement to service connection for a right knee disability, finding that new and material evidence had not been received.  The Veteran appealed this decision, and in an October 2010 rating decision, the RO found that new and material evidence had been received to reopen the previously denied claim for service connection for a right knee disability, and award service connection for a right knee lateral meniscal tear. 

The Board notes that VA must liberally construe all documents filed by the veteran when considering whether a statement that could constitute a notice of disagreement (NOD) takes the proper form.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991). With this in mind, the Board has reviewed the documents contained in the claims file dated between the denial in April 2007 and the effective date of his current right knee disability claim, August 6, 2008.  Simply put, there is no evidence that the Veteran filed an NOD within the year following the April 2007 rating decision, nor may any document dated between April 2007 and August 2008 be construed as a request to reopen the service connection for a right knee disability claim. 

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than August 6, 2008, for his service-connected right knee lateral meniscal tear.  The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for a right knee disability in August 2006.  The Board finds, however, that this claim of service connection was denied in April 2007, and it became final.  As such, the earliest effective date possible for the Veteran's claim to reopen for service connection for a right knee disability is August 6, 2008. 

An effective date earlier than August 6, 2008, for the grant of service connection for the right knee lateral meniscal tear is denied. 


ORDER

The April 2007 RO decision that denied entitlement to service connection for a right knee disability should not be revised or reversed on the basis of CUE.

Entitlement to an effective date earlier than August 6, 2008, for the grant of service connection for the right knee disability is denied.


REMAND

In a June 2014 Videoconference hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) for his right knee disability.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

The Board further notes that the claim for entitlement to payment of additional compensation benefits for the Veteran's spouse is inextricably intertwined with the claim for entitlement to an initial increased rating for the right knee disability, as adjudication of the claim for an initial increased rating may yield a higher disability evaluation and the Veteran must have an evaluation of 30 percent or greater to receive additional compensation for dependents.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Thus, it is appropriate to defer final appellate review of the claim for entitlement to payment of additional compensation benefits for the Veteran's spouse until the inextricably intertwined claim of entitlement to an initial increased disability rating for the right knee disability has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

With regard to the Veteran's claim for entitlement to service connection for a back disability, in a March 2015 rating decision, the RO denied entitlement to service connection for a back disability.  That same month, the Veteran disagreed with the March 2015 rating decision with respect to the issue of entitlement to service connection for a back disability.  The AOJ has not yet issued an SOC regarding this issue.  Given the Board's determination that the Veteran filed a timely notice of disagreement with the March 2015 rating decision, denying entitlement to service connection for a back disability, and the fact the AOJ has yet to issue a relevant SOC, the Board has no discretion and is obligated to remand the issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

While on remand, the AOJ should obtain any updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   The AOJ should issue an SOC to the Veteran 
	addressing the matter of entitlement to service 
	connection for a back disability, including citation to 
	all relevant law and regulation pertinent to the claim.  
	The Veteran must be advised of the time limit for 
	filing a substantive appeal.  38 C.F.R. § 20.302(b).  
	Then, only if the appeal is timely perfected, this issue
   is to be returned to the Board for further appellate 	consideration, if otherwise in order.

4.   After the development has been completed, adjudicate 
	the claim for entitlement to an initial increased rating 
	for the right knee disability and the inextricably 
	intertwined claim for entitlement to the payment of 
	additional compensation benefits for the Veteran's 
	spouse.  If any benefit sought remains denied, furnish 
	the Veteran and his representative a supplemental 
	statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


